DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
According to paper filed September 8th 2022, claims 1-20 are pending for examination with an April 27th 2015 priority date under 35 USC §120 and 35 USC §371.
By way of the present Amendment, claims 1, 3, 7, 9, 11, 15, and 16 are amended. No claim is added or canceled. Claim rejections under 35 USC §101 and 35 USC §112(b) are withdrawn.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.

Claims 1-2, 4-5, 7, 9-10, 12-13, and 15-19 are rejected under 35 U.S.C. §103 as being unpatentable over Woytowitz et al. (US 2012/0197862), hereinafter Woytowitz, and further in view of Kim (US 2013/
0283275), hereinafter Kim.

Claim 1
“obtaining a search instruction of a user; obtaining a plurality of objects from a plurality of applications based on the search instruction, wherein each of the objects comprises a text, a picture, an audio, a video, a folder, or an attribute of one of the applications” Kim [0172] discloses “plurality of searched applications” and many objects obtained including video in Kim [0061] discloses “still pictures or video obtained”;

“determining one or more groups of the objects, wherein each group has a corresponding group identifier” Woytowitz [0052] discloses “[t]he Mention Group Creation module 60 then generates and stores in a mention objects database 82 a mention group ID 81 for each mention group and assigns the same mention group identifier to each mention object in the mention group”;

“wherein determining the one or more groups comprises grouping the objects in each of the applications using a ListView control when a quantity of the objects in each of the applications is greater than a preset threshold” Woytowitz [0007] teaches creating one or more mention groups by automatically grouping the mention objects according to an attribute based on confidence threshold; however, Woytowitz fails to spell out  the “ListView control”, which is taught in McCann col.4 lines 17-22, “[t]hese objects include a text control … a ListView control 50”. By way of the ListView control of McCann, users can add and define multiple objects.
“generating a view comprising the one or more groups and one or more group identifiers; and displaying at least a portion of the view” Woytowitz [0008] discloses “[e]ach entity object created and stored in the electronic database in the above-described process will contain identifiers for all of the mention objects … all of the mention objects associated with a single entity object to be accessed and/or displayed as a group, a unit, a list or an index of descriptions, characteristics, relationships and achievements for the entity, as would be found, for example, in a resume or curriculum vitae for that single entity object”.

Woytowitz and Kim disclose analogous art. However, Woytowitz does not spell out the “search application” as recited above. It is disclosed Kim. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Kim into Woytowitz to enhance its object grouping functions.

Claim 2
“receiving a selection operation of the user for a first group identifier of the one or more group identifiers; and displaying one or more objects corresponding to the first group identifier” Woytowitz [0008] discloses “[e]ach entity object created and stored in the electronic database in the above-described process will contain identifiers for all of the mention objects … all of the mention objects associated with a single entity object to be accessed and/or displayed as a group, a unit, a list or an index of descriptions, characteristics, relationships and achievements for the entity, as would be found, for example, in a resume or curriculum vitae for that single entity object”.

Claim 4
“sorting the objects in each of the applications; and displaying the objects after the sorting” Woytowitz [0051] discloses “the database uses to sort and group mention objects according to their common distinguishing attribute”.

Claim 5
“sorting the objects in each group using the view control based on an alphabet, a size, or a creation time” Woytowitz [0051] discloses “the database uses to sort the group mention objects according to their
common distinguishing attribute”.

Claim 7
“wherein each of the objects further comprises a creation time of the application, and wherein the creation time comprises a month or a year in which a user created the application” Woytowitz [0067] teaches a table with timestamps of year and month.

Claims 9-10 & 12-13 & 15
Claims 9-10, 12-13, 15 are rejected for the similar rationale given for claims 1-2, 4-5, and 7 respectively.

Claims 16-19
Claims 16-19 are rejected for the similar rationale given for claims 1-2 and 4-5 respectively.

Claims 3, 6, 8, 11, 14, and 20 are rejected under 35 U.S.C. §103 as being unpatentable over Woytowitz et al. (US 2012/0197862), hereinafter Woytowitz, in view of Kim (US 2013/0283275), hereinafter Kim, and further in view of McCann et al. (US 6,438,742), hereinafter McCann.

Claim 3
“wherein the view is generated using a view control comprising the ListView control” McCann col.4 lines 17-22 discloses “These objects include a text control … a ListView control 50”.

Woytowitz, Kim, and McCann disclose analogous art. However, Woytowitz does not spell out the “ListView” as recited above. It is disclosed McCann. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of McCann into
Woytowitz to enhance its object grouping functions.

Claim 6
“wherein the application comprises a system application, a contact application, a gallery application, a file
management application, a music player application, or a social application” McCann col.7 lines 51-59 discloses “The present invention can be easily modified to develop applications unrelated to network management tasks. For instance, a business may want to keep track of information regarding clients, shipments, billings, employees… the present invention is extensible to many various industries and tasks”.

Claim 8
“updating the view based on a user operation” McCann col.6 lines 19-26 discloses “An update Interval Seconds box 80 is shown in FIG. 4B. This application can update the desired task based on the input into the Update Interval Seconds box 80”.

Claims 11 & 14 & 20
Claims 11, 14, and 20 are rejected for the similar rationale given for claims 3, 6, and 6 respectively.

Response to Arguments
Applicant's arguments filed September 8th 2022 have been fully considered but they are not persuasive.
	Applicant argues that the combination of Woytowitz and Kim “fails to render obvious claims 1-20 because the combination of Woytowitz and Kim fails to grouping the objects in each of the applications using a ListView control when a quality of the objects in each of the applications is greater than a present threshold.” Accordingly, the prior art citations in the present Office action are amended. Said argued feature is disclosed in Woytowitz in view of Kim.
	Further, applicant argues about the differences between the “a specified confidence threshold” and the claimed “present threshold”. The arguments are not persuasive because there is not a particular definition given for the argued “preset threshold” in the Specification of the present application. As described in paragraph [0042] of the Specification of the present application, “the ‘present threshold,’ which may be determined according to an actual requirement or a user indication, or may be preset in the terminal device according to an empirical value before delivery of the terminal device”, it is clear that any “threshold” is preset, either by the user or by the developers before a terminal device is delivered.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUAY HO whose telephone number is (571)272-6088; RightFax number is (571) 273-6088. The examiner can normally be reached Monday to Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ruay Ho/Primary Patent Examiner, Art Unit 2175